 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     DENNIS MARTINEZ,                  ) NO. EDCV 18-1831-KS
11                                     )
                  Plaintiff,
12          v.                         )
                                       ) JUDGMENT
13                                     )
     NANCY A. BERRYHILL, Acting        )
14
     Commissioner of Social Security,  )
15                     Defendant.      )
16   _________________________________ )
17
18        Pursuant to the Court’s Memorandum Opinion and Order,
19
20        IT IS ADJUDGED that the decision of the Commissioner of the Social Security
21   Administration is affirmed and the above-captioned action is dismissed with prejudice.
22
23   DATE: October 30, 2018
24                                                   __________________________________
25                                                          KAREN L. STEVENSON
                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
